Name: Commission Decision of 16 January 1978 authorizing the French Republic not to apply Community treatment to imports of woven fabrics of jute or of other textile bast fibres falling within heading No 57.10 of the Common Customs Tariff and new sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres, falling within subheading 62.03 ex A of the Common Customs Tariff, originating in the People's Republic of Bangladesh and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-03-18

 nan